PER CURIAM:
Kashawn Darnell Marrow appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Marrow, No. 4:07-cr-00008-*254JBF-TEM-1 (E.D. Va. filed Mar. 27, 2008 & entered Mar. 28, 2008). In his informal brief, Marrow seeks to raise new Guidelines amendments, effective after the date of the district court’s order. While we express no opinion on the applicability of the amendments to Marrow’s sentence, our decision is without prejudice to Marrow filing another motion regarding the new amendments. We deny Marrow’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.